DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 07/25/2022 regarding application 17/140,518. In Applicant’s amendment:
Claims 1, 9 and 17 have been amended.
Claims 5 and 13 have been canceled.
	Claims 1-4, 6-12 and 14-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 07/25/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 11-14 filed on 07/25/2022, with respect to the 35 U.S.C. 	§ 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not 	persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-4, 6-12 and 14-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
4.		Applicant’s arguments, see pages 9-11 filed on 07/25/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-4, 6-12 and 14-20 have been fully considered and is found to be persuasive.  See Examiner comments regarding Examining Claims with Respect to the Prior Art Section shown below.
		Therefore, the 35 U.S.C. § 103 Claim Rejections are withdrawn.

Response to 35 U.S.C. § 101 Arguments
5.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-4, 6-12 and 14-20 have been fully 	considered, but they are found not persuasive (see Applicant Remarks, Pages 9-11, dated 07/25/2022). Examiner respectfully disagrees.
Argument #1
(A).	Applicant argues that Claims 1-4, 6-12 and 14-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-11, dated 07/25/2022). Examiner respectfully disagrees.
		In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” pertaining to (1) commercial interactions including marketing or sales activities or behaviors and/or business relations and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 and corroborated via MPEP § 2106.04 (a) (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “non-transitory storage device”, “computer processing 	
	device”, “processing device”, “positioning system device”, “user device”, “computing system”, “managing entity system”,  “managing entity application”, “database”, “machine learning engine”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions including marketing or sales activities or behaviors and/or business relations and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Moreover, the mere recitation of computer components such as (e.g., “a non-transitory computer readable medium”, “computer system” and “one or more processors”) (see Independent Claims 1, 9 and 17) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 9 and 17. 
Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-4, 6-12 and 14-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2
(B).	Applicant argues that Claims 1-4, 6-12 and 14-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-11, dated 07/25/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “Calculating product replacement cycle 	times by implementing (“applying”) machine learning techniques to identify recurring patterns in 	current resource transfers executed by a plurality of entities”),] which is not a clear and deliberate 	technological solution improving the computer itself or another technological field (see 	comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court 	of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 	Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data” and “transmitting/displaying data”], yet do not 	present any clear, genuine 	technological improvement, in how computers carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit 	No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter 	“Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 	WL 	3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer (see Applicant Remarks on 07/25/2022 at page 12: “Calculating product replacement cycle times by implementing (“applying”) machine learning techniques to identify recurring patterns in current resource transfers executed by a plurality of entities”), appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution (i.e. argued here at Applicant Remarks on 07/25/2022 at page 12: “Calculating product replacement cycle times by implementing (“applying”) machine learning techniques to identify recurring patterns in current resource transfers executed by a plurality of entities”) instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “Calculating product replacement cycle times by implementing (“applying”) machine learning techniques to identify recurring patterns in current resource transfers executed by a plurality of entities” which could only be performed intuitively by a human as a certain method of organizing human activity for predicting product replacement cycling for a future resource transfer in the field of business relations.
	Although the claims are read in light of the Original Specification, Examiner 	reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself 	(e.g., in this case Independent Claims 1, 9 and 17) reflects the disclosed improvement in 	technology or the computer itself. MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings 	that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, 	Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 	2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 	728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry 	for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells 	Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 	USPQ2d 1354 (Fed. Cir. 2014): We focus here on 	whether the claims of the asserted patents fall 	within the excluded category of abstract 	ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 	2103 I.C 	stating that the “claims define the property rights provided by patent, thus require careful scrutiny. 	The goal of claim analysis is to identify boundaries of protection sought by applicant and to 	understand how claims relate to and define what applicant indicated is the invention. USPTO 	personnel must first determine the scope of a claim by thoroughly analyzing the language of claim 	before determining if claim complies with each 	statutory requirement for patentability”. Simply 	said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 	1362 	1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
		Independent Claims 1, 9 and 17 recite additional elements that do not integrate the 	
	abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “non-transitory storage device”, “computer processing device”, “processing device”, “computing system”, “managing entity system”, “managing entity application”, “positioning system device”, “database”, “machine learning engine”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer.  The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 9 and 17 reflect (1) mere data gathering such as (e.g., “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “transmitting a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
		Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20 recite additional elements such as (e.g., “machine learning dataset”, “machine learning engine”, “user device”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
	Examiner has reviewed Applicant’s Specification ¶ [0024] which recites the following: 	“The use of a machine learning 	engine to calculate product replacement cycle times and 	therefore predict future resource transfers associated with said product replacements. Unlike a 	single merchant, a managing entity such as a financial institution may facilitate resource transfers 	between a single user and a large plurality of merchants. By collecting data associated with 	each resource transfer, the system may identify data trends and generate predictions of 	future 	resource transfers for specific products independently of the merchant at which the future 	transfer may take place. In this 	way, the system may benefit a number of merchants, as well as 	managing entities, by providing product/service insights and data analysis that would not be 	obtainable by any one entity operating alone.”
	Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 9 and 17), that these limitations do not technically recite how by “using a machine learning engine” that the product replacement system is able to calculate product replacement cycle times and therefore predict future resource transfers associated with said product replacements. Claims 1, 9 and 17 do not recite the any additional elements such as the “machine learning engine” 261 and does not show that the machine learning engine may receive data from a plurality of sources and, by factoring one or more machine learning algorithms in order to generate one or more machine learning datasets 262 (see Applicant’s Specification ¶ [0033-0034]). Examiner suggests to Applicant to further amend Independent Claims 1, 9 and 17 factoring in limitations that incorporate “machine learning dataset”, “product replacement system” and the “machine learning algorithms” here.
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-4, 6-12 and 14-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Argument #3
(C).	Applicant argues that Claims 1-4, 6-12 and 14-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance and cites Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas (see Applicant Remarks, Pages 12-13, dated 07/25/2022). Examiner respectfully disagrees.
	In response, Examiner refers Applicant to Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas for a method for training a neural network for facial detection. In Example 39, the claim recites steps of “collecting a set of digital facial images…”, “applying one or more transformations to each digital facial image…”, “creating a first training set comprising the collected set of digital facial images….”, “training the neural network in a first stage…”, “creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images…” & “training the neural network in a second stage using the second training set…”. Here, these steps factor in “applying the transformation” and “creating a first training set….” and “creating a second training set…”.
In contrast to Example 39 of the Subject Matter Eligibility Examples, Examiner notes that the claim limitations in Independent Claims 1, 9 and 17 do not state or specifically recite how by “using a machine learning engine” that the product replacement system is able to calculate product replacement cycle times and therefore predict future resource transfers associated with said product replacements. Claims 1, 9 and 17 do not recite the any additional elements such as the “machine learning engine” 261 and does not show that the machine learning engine may receive data from a plurality of sources and, by factoring one or more machine learning algorithms in order to generate one or more machine learning datasets 262 (see Applicant’s Specification ¶ [0033-0034]).
Unlike Example 39 of the Subject Matter Eligibility Examples, Independent Claims 1, 9 and 17 of the instant application do not recite and demonstrate any transformation of data for “transforming the information by assigning information to a predetermined category of dataset types and creating a combined dataset” since the machine learning datasets here are not recited and additionally there is no training of neural networks or training of machine learning algorithms reflected in the limitations of Independent Claims 1, 9 and 17. Examiner points out that the claims of the instant application recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer.  The claims require the use of software to tailor information and provide the results to the user on a computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 9 and 17 reflect (1) mere data gathering such as (e.g., “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “transmitting a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Based on these differences, Examiner notes that Claims 1-4, 6-12 and 14-20 are non-analogous to Example 39 of the Subject Matter Eligibility Examples and thus do not integrate the judicial exception into a practical application under step 2a prong 2.
Argument #4
(D).	Applicant argues that Claims 1-4, 6-12 and 14-20 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 13-14, dated 07/25/2022). Examiner respectfully disagrees.
In response, Claims 1-4, 6-12 and 14-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “communication device” as corroborated via Applicant’s Specification ¶ [0036], “a processing device” as corroborated as “general-purpose circuits” via Applicant’s Specification ¶ [0037], “a memory device” as corroborated via Applicant’s Specification ¶ [0038], “programming language” as corroborated as “conventional” via Applicant’s Specification ¶ [0056], “user device” or “mobile device” as corroborated via Applicant’s Specification ¶ [0040], and a positioning system device as corroborated via Applicant’s Specification ¶ [0040]. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 9 and 17 recite additional elements such as (e.g., “non-transitory storage device”, “computer processing device”, “processing device”, “positioning system device”, “user device”, “computing system”, “managing entity system”,  “managing entity application”, “database”, “machine learning engine”, etc…), in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. Also these additional elements in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. Moreover, these additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. Also these additional elements in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. Moreover, these additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 9 and 17 reflect (1) mere data gathering such as (e.g., “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “transmitting a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
		Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20 recite additional elements such as (e.g., “machine learning dataset”, “machine learning engine”, “user device”, etc…) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
(see for example -> “receiving data over a network” -> “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)).
 (see also for example -> “transmitting data over a network” -> “transmit a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)).
Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-4, 6-12 and 14-20 does not provide an inventive concept significantly more than the abstract idea.]
Therefore, the Examiner maintains that 1-4, 6-12 and 14-20 are ineligible via the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-4, 6-12 and 14-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-4, 6-12 and 14-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-4 and 6-8), a “computer program product” or an “article of manufacture” (Claims 9-12 and 14-16) and a “method” or a “process” (Claims 17-20).
Step 2A Prong One: Independent Claims 1, 9 and 17 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
	“(see Independent Claim 17);
		“receive a resource transfer dataset wherein the
	resource transfer dataset comprises data associated with a first resource transfer facilitated 	and an identifier of a user associated with the first 	resource transfer” (see Independent Claims 1 and 17);
		“receive supplemental information , wherein the 	supplemental information comprises data from  associated with a 	 and data from  associated with ” (see 	Independent Claims 1 and 17);
		“assign the resource transfer dataset to a category of dataset types, wherein the
	assigned category is selected from one or more of a plurality of predetermined categories” 	(see Independent Claims 1 and 17);
		“query for one or more datasets matching the assigned category and
	append the resource transfer dataset to the one or more datasets matching the assigned
	category, creating a combined dataset” (see Independent Claims 1 and 17);
		“process the combined dataset and the supplemental information to predict a future resource transfer by the user associated with the first 	resource transfer” (see Independent Claims 1 and 17);
		“transmit a notification wherein the notification
	comprises information associated with the predicted future resource transfer” (see Independent Claims 1 and 17);
		“ receiving a resource transfer dataset wherein the resource transfer dataset comprises data associated with 	a first resource transfer facilitated and an identifier of a user 	associated with the first resource transfer” (see Independent Claim 9);
		“an executable portion configured for receiving supplemental information from the 	wherein the supplemental information comprises data from a 	associated with a and data from a associated with the ” (see Independent Claim 9);
		“ assigning the resource transfer dataset to a 	category of dataset types, wherein the assigned category is selected from one or more of a 	plurality of predetermined categories” (see Independent Claim 9);
		“ querying for one or more datasets 	matching the assigned category and append the resource transfer dataset to the one or more 	datasets matching the assigned category, creating a combined dataset” (see Independent Claim 	9);
		“ processing the combined dataset to predict a future resource transfer by the user associated with the first 	resource transfer” (see Independent Claim 9);
		“ transmitting a notification wherein the notification comprises information associated with the predicted future 	resource transfer” (see Independent Claim 9)
		These abstract idea limitations (as identified above in bold), under their broadest 	
	reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” pertaining to (1) commercial interactions including marketing or sales activities or behaviors and/or business relations and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 and corroborated via MPEP § 2106.04 (a) (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “non-transitory storage device”, “computer processing 	
	device”, “processing device”, “positioning system device”, “user device”, “computing system”, “managing entity system”,  “managing entity application”, “database”, “machine learning engine”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions including marketing or sales activities or behaviors and/or business relations and/or (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Moreover, the mere recitation of computer components such as (e.g., “a non-transitory computer readable medium”, “computer system” and “one or more processors”) (see Independent Claims 1, 9 and 17) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 9 and 17. 
Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” to the “Certain Methods of Organizing Human Activities” Grouping pertaining to a predictive product replacement cycling for a future resource transfer using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-4, 6-12 and 14-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one non-transitory storage device” (see Independent Claim 1);
“at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to” (see Independent Claim 1);
	“providing a computing system comprising a computer processing device and a non-transitory computer readable medium, wherein the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations” (see Independent Claim 17);
		“receive a resource transfer dataset from a managing entity system, wherein the
	resource transfer dataset comprises data associated with a first resource transfer facilitated 	by the managing entity system and an identifier of a user associated with the first 	resource transfer” (see Independent Claims 1 and 17);
		“receive supplemental information from the managing entity system, wherein the 	supplemental information comprises data from a positioning system device associated with a 	user device and data from a managing entity application associated with the user device” (see 	Independent Claims 1 and 17);
		“assign the resource transfer dataset to a category of dataset types, wherein the
	assigned category is selected from one or more of a plurality of predetermined categories” 	(see Independent Claims 1 and 17);
		“query a database for one or more datasets matching the assigned category and
	append the resource transfer dataset to the one or more datasets matching the assigned
	category, creating a combined dataset” (see Independent Claims 1 and 17);
		“process the combined dataset via a machine learning engine to predict a future
	resource transfer by the user associated with the first resource transfer” (see Independent Claims 1 and 17);
		“transmit a notification to the managing entity system, wherein the notification
	comprises information associated with the predicted future resource transfer” (see Independent Claims 1 and 17);
		“an executable portion configured for receiving a resource transfer dataset from a 	managing entity system, wherein the resource transfer dataset comprises data associated with 	a first resource transfer facilitated by the managing entity system and an identifier of a user 	associated with the first resource transfer” (see Independent Claim 9);
		“an executable portion configured for receiving supplemental information from the 	managing entity system, wherein the supplemental information comprises data from a 	positioning system device associated with a user device and data from a managing entity 	application associated with the user device” (see Independent Claim 9);
		“an executable portion configured for assigning the resource transfer dataset to a 	category of dataset types, wherein the assigned category is selected from one or more of a 	plurality of predetermined categories” (see Independent Claim 9);
		“an executable portion configured for querying a database for one or more datasets 	matching the assigned category and append the resource transfer dataset to the one or more 	datasets matching the assigned category, creating a combined dataset” (see Independent Claim 	9);
		“an executable portion configured for processing the combined dataset via a machine 	learning engine to predict a future resource transfer by the user associated with the first 	resource transfer” (see Independent Claim 9);
		“an executable portion configured for transmitting a notification to the managing entity 	system, wherein the notification comprises information associated with the predicted future 	resource transfer” (see Independent Claim 9)
		Independent Claims 1, 9 and 17 recite additional elements that do not integrate the 	
	abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “non-transitory storage device”, “computer processing device”, “processing device”, “computing system”, “managing entity system”, “managing entity application”, “positioning system device”, “database”, “machine learning engine”, etc…) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 9 and 17 reflect (1) mere data gathering such as (e.g., “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “transmitting a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
		Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20 recite additional elements such as (e.g., “machine learning dataset”, “machine learning engine”, “user device”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-4, 6-12 and 14-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-4, 6-12 and 14-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “communication device” as corroborated via Applicant’s Specification ¶ [0036], “a processing device” as corroborated as “general-purpose circuits” via Applicant’s Specification ¶ [0037], “a memory device” as corroborated via Applicant’s Specification ¶ [0038], “programming language” as corroborated as “conventional” via Applicant’s Specification ¶ [0056], “user device” or “mobile device” as corroborated via Applicant’s Specification ¶ [0040], and a positioning system device as corroborated via Applicant’s Specification ¶ [0040]. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 9 and 17 recite additional elements such as (e.g., “non-transitory storage device”, “computer processing device”, “processing device”, “positioning system device”, “user device”, “computing system”, “managing entity system”,  “managing entity application”, “database”, “machine learning engine”, etc…), in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “managing entity system”, “positioning system device”, “user device” & “managing entity application” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “receive supplemental information, wherein the supplemental information comprises data from a positioning system…” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. Also these additional elements in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. Moreover, these additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Independent Claims 1, 9 and 17: The additional element(s) concerning the “machine learning engine” in Independent Claims 1, 9 and 17, merely narrow the abstract ideas concerning “predicting a future resource transfer by the user associated with the first resource transfer” which recite limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) pertaining to a predictive product replacement cycling for a future resource transfer using a computer. Also these additional elements in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. Moreover, these additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 9 and 17 reflect (1) mere data gathering such as (e.g., “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)) and (2) mere data outputting such as (e.g., “transmitting a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
		Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-20 recite additional elements such as (e.g., “machine learning dataset”, “machine learning engine”, “user device”, etc…) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 4, 12 and 19: The additional element(s) concerning the “machine learning engine” & “machine learning dataset” in Dependent Claims 4, 12 and 19, merely narrow the abstract ideas concerning “processing the combined dataset, wherein the machine learning dataset comprises data identifying one or more patterns or sequences of a plurality of resource transfers” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claims 7 and 15: The additional element(s) concerning the “machine learning engine” & “processing device” in Dependent Claims 7 and 15, merely narrow the abstract ideas concerning “processing the combined dataset to predict the future resource transfer by the user associated with the first resource transfer further comprising determining a list of one or more merchants associated with the predicted future resource transfer” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
		Dependent Claim 20: The additional element(s) concerning the “machine learning engine” in Dependent Claim 20, merely narrow the abstract ideas concerning “wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer, and wherein processing the combined dataset predicts the future resource transfer by the user associated with the first resource transfer further comprises determining a list of one or more merchants associated with the predicted future resource transfer, and wherein the notification comprises the list of one or more merchants associated with the predicted future resource transfer” in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding a predictive product replacement cycling for a future resource transfer in the field of business relations (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
(see for example -> “receiving data over a network” -> “receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system and an identifier of a user associated with the first resource transfer” (see Independent Claims 1, 9 and 17) & “receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” (see Independent Claims 1, 9 and 17)).
 (see also for example -> “transmitting data over a network” -> “transmit a notification to the managing entity system, wherein the notification comprises information associated with the predicted future resource transfer” (see Independent Claims 1, 9 and 17)).
Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-4, 6-12 and 14-20 does not provide an inventive concept significantly more than the abstract idea.]

Examining Claims with Respect to Prior Art
9. 		Examiner deems that the grounds of prior art rejection(s) has been or have been 	overcome for Independent Claims 1, 9 and 17. Therefore, Claims 1-4, 6-12 and 14-20 have 	been fully considered and is found to be persuasive over the prior art 35 U.S.C. 103	rejections.
		Please note that the 35 U.S.C. 101 rejection for Claims 1-4, 6-12 and 14-20 still persists.
Regarding Independent Claims 1, 9 and 17 none of these references listed and/or searched either individually or in combination teach:
“receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” &
		“processing the combined dataset and the supplemental information via a machine 	learning engine to predict a future resource transfer by the user associated with the resource 	transfer”
The closest prior arts are as follows:
	1. US Patent Application (US 2020/0302234 A1) to Walters
	2. US Patent Application (US 2014/0074748 A1) to Xie.
	3. US Patent Application (US 2020/0065833 A1) to Cantley.
		Regarding the Walters reference, Walters teaches that the optimization 	system 105 Fig. 	1 may receive sample datasets with a plurality of samples. For example, the datasets may 	include a plurality of credit or debit card transactions, payment histories associated with users, 	and credit default records of the users. The sample data may be retrieved from databases 180. 	Alternatively, or additionally, the sample data may be received from client devices 150, or 	it may 	be collected from online resource by being scraped from, for example, websites of 	merchants. Moreover, the system is able to determine similarity using the distance between 	vectors, the similarity score may also be adjusted by evaluating correlations between the centroid 	and key features or locations of the user dataset. For example, optimization system 105 may 	determine the correlation between locations and centroids by estimating correlation using 	Pearson R correlation measures. The systems are directed for efficient generation of prediction 	and/or classification machine-learning algorithms. The disclosed systems and methods may 	improve the generation of models by estimating minimum data requirements for training 	and hyper-parameter tuning before the model is trained. In some embodiments, the system 	may estimate the minimum data requirements by creating a plurality of sample models 	with 	different datasets having different data 	profiles. From these sample models, the system 	may 	determine and store correlations between data profiles, target model types, tuned hyper-	parameters, and minimum required number of samples (for training and/or validating), to achieve 	a target accuracy.
However, Walters either individually or in combination with the additional claim limitations does not teach or suggest teach:
“receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” &
		“processing the combined dataset and the supplemental information via a machine 	learning engine to predict a future resource transfer by the user associated with the resource 	transfer”
		Regarding the Xie reference, Xie teaches that if after the analyzing and extracting step, 	not all identifying categories amongst known identifying categories are available with values 	therefor, backend system 102 may simply use values for the sub-set of available identifying 	categories (amongst known identifying categories) to query against product data DS 232. Backend 	system 102 may use then extracted values for known identifying categories (such as the “brand 	name” and “model name” categories for some consumer goods) to query against product data 	DS 232. If a single entry identifying an “official” product—which, in one example, is a single data 	set comprising values for a set of identifying and non-identifying categories (fields)—is returned 	in the query result, then backend system 102 successfully matches the verified product to an 	officially identified product stored in product data DS 232.
However, Xie either individually or in combination with the additional claim limitations does not teach or suggest teach:
“receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” &
		“processing the combined dataset and the supplemental information via a machine 	learning engine to predict a future resource transfer by the user associated with the resource 	transfer”
		Regarding the Cantley reference, Cantley teaches determine one or more resource 	transfers executed by one or more users, wherein the one or more resource transfers are 	executed in response to one or more resource transfer requests; retrieve information 	associated with the one or more resource transfers executed by the one or more users; 	initiate 	one or more machine learning algorithms on the retrieved information; determine a pattern 	associated with the one or more resource transfers executed by the one or more users based 	on at least the retrieved information. The process flow includes initiating one or more 	machine learning algorithms on the retrieved information, as shown in block 206. In some 	embodiments, the machine learning algorithms may implement unsupervised learning 	techniques to draw inferences from datasets consisting of input data without labeled 	responses. In some embodiments, the retrieved information is transformed into a dataset that is 	capable of being accessed by the machine learning algorithm.
However, Cantley either individually or in combination with the additional claim limitations does not teach or suggest teach:
“receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device” &
		“processing the combined dataset and the supplemental information via a machine 	learning engine to predict a future resource transfer by the user associated with the resource 	transfer”
		Therefore, when taken as a whole, the claims are not rendered obvious as the available 	prior art does not suggest or otherwise render obvious the noted features nor does the 	available art suggest or otherwise render obvious further modification of the evidence at hand. 	Such modification would require substantial reconstruction relying solely on improper hindsight 	bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683